Table of Contents As filed with the Securities and Exchange Commission on October 15, 2007 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 20-F ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2007 Commission file number 1-15252 Mahanagar Telephone Nigam Limited (Exact name of Registrant as specified in its charter) N/A (Translation of Registrant’s name into English) The Republic of India (Jurisdiction of incorporation or organization) 12th Floor, Jeevan Bharati Tower-1 124 Connaught Circus New Delhi 110 001 India (Address of principal executive offices) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered American Depositary Shares, each representing two equity shares. Equity Shares (Not for trading, but only in connection with the registration of the American Depositary Shares) The New York Stock Exchange Securities registered or to be registered pursuant to Section 12(g) of the Act. None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act. None Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report. 630,000,000 Equity Shares Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act of 1933, or the Securities Act. YESoNOx If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934. YESoNOx. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESxNOo. Table of Contents Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer x Accelerated filer Non-accelerated filer Indicate by check mark which financial statement item the registrant has elected to follow. Item 17 oItem 18 x Table of Contents TABLE OF CONTENTS Page PRESENTATION OF FINANCIAL INFORMATION 1 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 1 PART I 1 Item 1. Identity of Directors, Senior Management and Advisers 1 Item 2. Offer Statistics and Expected Timetable 1 Item 3. Key Information 2 SELECTED FINANCIAL AND OPERATING DATA 2 EXCHANGE RATES 4 RISK FACTORS 5 Item 4. Information on the Company 11 HISTORY AND DEVELOPMENT OF THE COMPANY 11 BUSINESS OVERVIEW 18 LEGAL PROCEEDINGS 30 ORGANIZATIONAL STRUCTURE 33 PROPERTY AND EQUIPMENT 33 TELECOMMUNICATIONS REGULATION IN INDIA 37 Item 4A. Unresolved Staff Comments 45 Item 5. Operating and Financial Review and Prospects 45 OPERATING RESULTS 45 LIQUIDITY AND CAPITAL RESOURCES 60 RESEARCH AND DEVELOPMENT 62 TREND INFORMATION 62 Item 6. Directors, Senior Management and Employees 62 DIRECTORS AND SENIOR MANAGEMENT 62 AUDIT COMMITTEE 64 COMPENSATION OF DIRECTORS AND OFFICERS 64 EMPLOYEES 64 TRAINING 66 SHARE OWNERSHIP 66 Item 7. Major Shareholders and Related Party Transactions 66 MAJOR SHAREHOLDERS 66 CERTAIN RELATIONSHIPS AND RELATED PARTY TRANSACTIONS 66 Item 8. Financial Information 68 CONSOLIDATED STATEMENTS AND OTHER FINANCIAL INFORMATION 68 SIGNIFICANT CHANGES 68 Item 9. The Offer and Listing 69 MARKET PRICE INFORMATION 69 THE INDIAN SECURITIES MARKET 70 Item 10. Additional Information 76 MEMORANDUM AND ARTICLES OF ASSOCIATION 76 MATERIAL CONTRACTS 81 INDIAN FOREIGN EXCHANGE CONTROLS AND SECURITIES REGULATIONS 81 TAXATION 84 DOCUMENTS ON DISPLAY 88 Item 11. Quantitative and Qualitative Disclosures about Market Risk 88 Item 12. Description of Securities Other than Equity Securities 89 PART II 89 Item 13. Defaults, Dividend Arrearage and Delinquencies 89 Item 14. Material Modifications to the Rights of Security Holders and Use of Proceeds 89 Item 15. Controls and Procedures 89 Item 16A. Audit Committee Financial Expert 93 Item 16B. Code of Ethics 93 i Table of Contents Item 16C. Principal Accountant Fees and Services 93 Item 16D. Exemptions from the Listing Standards for Audit Committees 94 Item 16E. Purchase of Equity Securities by the Issuer and Affiliated Purchasers 94 PART III 94 Item 17. Financial Statements 94 Item 18. Financial Statements 94 Item 19. Exhibits 94 Signatures Index to Consolidated Financial Statements F-1 ii Table of Contents PRESENTATION OF FINANCIAL INFORMATION The financial information in this report has been prepared in accordance with US GAAP with respect to our consolidated statements of operations, shareholders’ equity and cash flow for the fiscal years ended March 31, 2005, 2006 and 2007 and our balance sheets as of March 31, 2006 and 2007.Our fiscal year ends on March 31 of each year, so all references to a particular fiscal year are to the year ended March 31 of that year.The consolidated financial statements, including the notes to those financial statements, are set forth at the end of this report. Although we have translated in this report certain rupee amounts into dollars for convenience, this does not mean that the rupee amounts referred could have been, or could be, converted into dollars at any particular rate, the rates stated below, or at all.All translations from rupees to dollars with respect to financial data as of March 31, 2007 are based on the noon buying rate in the City of New York for cable transfers in rupees on such date.The Federal Reserve Bank of New York certifies this rate for customs purposes on each date the rate is given.The noon buying rate on March 30, 2007 was Rs.43.10 per US$1.00. Information contained in our website,www.mtnl.net.in,is not part of this annual report. Reference to “we,” “us,” “our,”“MTNL,” and the “Company” refer to Mahanagar Telephone Nigam Limited. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This report contains “forward-looking statements”, as defined in Section 27A of the U.S.Securities Act of 1933, as amended, and Section 21E of the U.S.Securities Exchange Act of 1934, as amended, that are based on our current expectations, assumptions, estimates and projections about our company and our industry.The forward-looking statements are subject to various risks and uncertainties.Generally, these forward-looking statements can be identified by the use of forward-looking terminology such as “may,” “will,” “will likely result,” “believe,” “expect,” “will continue,” “anticipate,” “estimate,” “intend,” “plan,” “contemplate,” “seek to,” “future,” “objective,” “goal,” “project,” “should,” and similar expressions or variations of these expressions.We caution you that reliance on any forward-looking statement involves risks and uncertainties, and that although we believe that the assumptions on which our forward-looking statements are based are reasonable, any of those assumptions could prove to be inaccurate, and, as a result, the forward-looking statements based on those assumptions could be incorrect.The uncertainties in this regard include, but are not limited to, those identified in the risk factors discussed elsewhere in this report.See Item 3 “Key Information—Risk Factors” and Item 5 “Operating and Financial Review and Prospects.”In light of these and other uncertainties, you should not conclude that we will necessarily achieve any plans and objectives or projected financial results referred to in any of the forward-looking statements.We do not undertake to release the results of any revisions of these forward-looking statements to reflect future events or circumstances. PART I Item 1.Identity of Directors, Senior Management and Advisers Not applicable. Item 2.Offer Statistics and Expected Timetable Not applicable. 1 Table of Contents Item 3.Key Information SELECTED FINANCIAL AND OPERATING DATA You should read the following selected financial and operating data in conjunction with our consolidated financial statements and the related notes, and Item 5 “Operating and Financial Review and Prospects” and the other financial information included elsewhere in this report and our other reports filed with the SEC. Our selected financial and operating data included in this report are presented in Indian rupees and are derived from our consolidated financial statements prepared in accordance with Generally Accepted Accounting Principles in the United States of America (US GAAP) for the fiscal years ended March 31, 2003, 2004, 2005, 2006 and 2007. The selected statement of operations data and cash flow data for the three years ended March 31, 2007, and the selected balance sheet data as of March 31, 2006 and 2007 under US GAAP have been extracted or derived from our consolidated audited US GAAP financial statements which are included elsewhere in this report. The selected statement of operations data and cash flow data for the years ended March 31, 2003 and 2004, and the selected balance sheet data as of March 31, 2003, 2004 and 2005 under US GAAP are derived from our consolidated audited US GAAP financial statements not included in this report.Our historical results do not necessarily indicate our results expected for any future period.You should read the following information in conjunction with “Item 5.Operating and Financial Review and Prospects,” and our consolidated financial statements included elsewhere in this annual report. Consolidated financial statements for the year ended March 31, 2007 have been translated for convenience into US dollars (although we have translated certain rupee amounts in this report into US dollars for convenience, this does not mean that the rupee amounts referred to could have been, or could be, converted into US dollars at any particular rate, the rates stated below, or at all).All translations from rupees to dollars with respect to financial data as of March 31, 2007 are based on the noon buying rate in the City of New York for cable transfers in rupees on such date.The Federal Reserve Bank of New York certifies this rate for customs purposes on each date the rate is given.The noon buying rate on March 30, 2007 was Rs.43.10 per US$1.00. 2 Table of Contents Under US GAAP Fiscal Years Ended March 31, 2003 2004 2005 2006 2007 2007 Statement of Income Data (Rs. in millions except per share data) Convenience translation into millions of US$ (Unaudited) Revenues Rs.55,251 Rs.61,084 Rs.50,156 Rs.46,668 Rs.45,475 $1,055 Total costs and expense (48,057) (55,850) (47,229) (47,480) (48,927) (1,135) Liability for post retirement medical benefits written back 0 0 0 0 5,794 134 Operating income 7,194 5,234 2,927 (812) 2342 54 Other income / (expense), net 1,962 1,714 2,670 2,388 7,894 183 Income before income taxes 9,156 6,948 5,597 1,576 10,236 237 Income taxes (3,951) (2,570) (2,124) (437) 1073 25 Equity in (losses) of affiliate (4) (20) (67) (73) (7) (0) Net Income Rs.5,201 Rs.4,358 Rs.3,406 Rs.1,066 Rs.11,302 $262 Weighted average equity shares outstanding 630 630 630 630 630 EPS – Basic & diluted Rs.8.26 Rs.6.92 Rs.5.41 Rs.1.69 Rs.17.94 $0.42 Basic and diluted earnings per GDR/ADS Rs.16.52 Rs.13.84 Rs.10.82 Rs.3.38 Rs.35.88 $0.84 Dividends paid per equity share Rs.4.5 Rs.4.5 Rs.6.5 Rs.6.21 Rs.4.56 $0.11 Dividends paid per equity share $0.10 $0.10 $0.15 $0.14 $0.11 Dividends paid per GDR/ADS Rs.9.0 Rs.9.0 Rs.13.0 Rs.12.42 Rs.9.12 $0.21 Dividends paid per GDR/ADS $0.20 $0.20 $0.30 $0.28 $0.21 As at March 31, 2003 2004 2005 2006 2007 2007 Balance Sheet Data (Rs. in millions except per share data) Convenience translation into millions of US$ (Unaudited) Cash and Cash equivalents Rs.9,910 Rs.9,891 Rs.7,561 Rs.1,641 Rs.1,660 $39 Investment in bank deposits 8,260 15,654 17,732 19,020 17,102 397 Dues from Related Parties 29,644 23,588 27,789 23,818 23,659 548 Total Assets 160,666 168,023 177,172 170,151 178,937 4,152 Dues to Related Parties 18,885 12,084 11,339 6,091 5,729 133 Total Liabilities 77,269 83,466 93,839 89,703 90,060 2,090 Total Shareholders equity Rs.83,397 Rs.84,557 Rs.83,333 Rs.80,448 Rs.88,877 $2,062 Capital Stock1 Rs.12,949 Rs.12,949 Rs.12,949 Rs.12,949 Rs.12,949 $300 1 Includes capital stock and additional paid-in capital. 3 Table of Contents Fiscal Years Ended March 31, 2003 2004 2005 2006 2007 2007 Cash flow data: (Rs. in millions except per share data) Convenience translation into millions of US$ (Unaudited) Net cash from operating activities Rs.23,456 Rs.19,885 Rs.15,006 Rs.6,006 Rs.9,672 $225 Net cash used in investing activities Rs.(18,001) Rs. (16,706) Rs. (12,706) Rs.(7,976) Rs.(6,780) $(158) Net cash from financing activities Rs.(15,011) Rs. (3,198) Rs. (4,630) Rs.(3,951) Rs.(2,873) $(67) EXCHANGE
